Citation Nr: 1104740	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to a left foot disability.

2.	Entitlement to a compensable evaluation for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that the record raises the issues of service 
connection for malaria and bilateral pes planus.  See e.g., 
January 2011 Informal Hearing Presentation and May 2009 VA 
examination.  However, these issues have never been adjudicated 
by the RO, and therefore, are REFERRED to the RO for proper 
adjudication.


FINDINGS OF FACT

1.	The Veteran's current lumbar spine disability is not shown to 
be due to a disease or injury in-service or to any incident of 
his military service; arthritis did not manifest within one 
year of service; and any current lumbar spine disability was 
not proximately due to or chronically worsened by the 
Veteran's service-connected left foot disability.

2.	The Veteran's left foot disability is manifested by swelling, 
heat, and redness for 2-3 days every 3 months, stiffness, 
fatigue, minimal tenderness, and pain with prolonged walking 
and standing.


CONCLUSIONS OF LAW

1.	The Veteran's lumbar spine disability was not incurred in or 
aggravated by military service; arthritis did not manifest 
within one year of service; and the current lumbar spine 
disability is not proximately due to or aggravated by the 
Veteran's service-connected left foot disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).
2.	The criteria for a compensable evaluation for a left foot 
disability have not been met at any point during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2007.  This letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of his claim in the June 2005 
rating decision, the Board finds that providing him with adequate 
notice in the June 2007 letter followed by a readjudication of 
the claim in the October 2008 and June 2009 supplemental 
statements of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statements of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  As such, the 
Board finds the duty to assist with obtaining medical records has 
been satisfied.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded two VA examinations in March 2005 and 
one in May 2009 to evaluate his claims.  These opinions were 
rendered by medical professionals following a thorough 
examination and interview of the appellant and review of the 
claims files.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examinations 
are adequate to adjudicate the claims and substantially comply 
with the Board's earlier remand instructions.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is sought.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, 
including degenerative joint disease, when it is manifested to a 
compensable degree within one year of separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

The Veteran is alleging that his lumbar spine disability was 
caused by his left foot disability.  The Veteran's claim will be 
considered on a direct, presumptive, and secondary basis to 
accord him every possible consideration.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted on a direct, presumptive, or secondary basis.

With regard to direct service connection, a November 1968 service 
treatment record indicated the Veteran complained of low back 
pain that had been ongoing for the previous month.  The Board 
notes the Veteran was given a medical evaluation at entrance to, 
and separation from, service in December 1967 and July 1969, 
respectively.  

At the Veteran's entrance examination the examiner reported no 
defects with his spine or other musculoskeletal system.  Also, on 
the Veteran's Report of Medical History the Veteran did not 
report that he suffered from recurrent back pain prior to active 
service.  

In the Veteran's separation examination in July 1969 the examiner 
again did not note any spine or other musculoskeletal system 
defects.  On the Veteran's Report of medical History he also did 
not list any recurrent back pain.  Ultimately, the Veteran was 
found qualified for separation from service.

The Board acknowledges that the Veteran complained of 1 month of 
lower back pain in November 1968.  However, the Board also notes 
there are no further complaints or treatment for a lumbar spine 
disability while in-service.  Also, at the Veteran's separation 
examination less than 1 year later the Veteran did not report 
that he was suffering from a lumbar spine disability.  As such, 
the lack of evidence weighs against the Veteran's assertion that 
he suffered this disability in-service.

The Board acknowledges that even if a chronic condition is not 
shown during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The Board 
concludes that there is no continuity of symptomatology.  

There is no evidence of record to indicate the Veteran complained 
of a lumbar spine disability until a private treatment record 
from October 2000, 31 years after service.  As such, the Board 
observes the Veteran's lumbar spine disability manifested 
approximately 31 years following the Veteran's separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

The Veteran provided other private treatment records which show 
that he complained of back pain regularly from October 2000 
through June 2004.  However, the Board notes that none of the 
private treatment records from this period indicate the Veteran 
complained his back had bothered him since service.  There are 
also no opinions linking the Veteran's back pain to service.

In an October 2004 VA treatment record the Veteran reported that 
he suffered from low back pain.  The Veteran also reported that 
he had hurt his left foot while in Vietnam and it was not treated 
immediately.  The Veteran did not report that he injured his back 
in Vietnam or that he had been suffering from low back pain since 
separation from service.  A November 2004 VA treatment record 
indicated the Veteran was still suffering from chronic low back 
pain and the diagnosis was degenerative disc disease of the 
lumbar spine.  
A January 2005 VA treatment record indicated that the Veteran 
reported he had been suffering from back pain for 30 years.  At 
this appointment the Veteran did not report that he thought his 
back pain was service related and there is no medical opinion 
linking the Veteran's lumbar spine disability to service.

The Veteran was afforded a VA examination in March 2005 to 
determine the etiology of his lumbar spine disability.  The 
Veteran did not report that he had been suffering from a lumbar 
spine disability since service.  The examiner noted during 
repetitive motion in the lumbar spine the Veteran suffered from 
increased pain, easy fatigability, lack of endurance, and 
decreasing range of motion.  The examiner took x-rays and 
diagnosed the Veteran with degenerative disc disease with facet 
joint arthrosis.  The examiner ultimately opined that the 
Veteran's lumbar spine condition was most likely age-related.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current 
lumbar spine disability and service, as well as evidence showing 
no treatment for a lumbar spine disability until decades after 
service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Thus, service connection for a lumbar spine disability is not 
warranted.

Further, the evidence of record does not indicate that the 
Veteran was diagnosed with degenerative joint disease within one 
year of service discharge.  As such, this does not warrant the 
presumption of service connection.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no evidence of a lumbar 
spine disability during active service.  There is also no 
evidence of degenerative joint disease within one year of service 
separation.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current lumbar spine disability and active 
service.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim.  The negative VA examiner's 
opinion and the length of time between the Veteran's separation 
from active service and first complaints of back pain weigh 
against the Veteran's claim.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed lumbar spine disability was 
proximately caused by his service-connected left foot disability.  

As noted above, the Veteran was afforded a VA examination in 
March 2005 to determine the etiology of his lumbar spine 
disability.  After reviewing the Veteran's claims file and 
performing a physical examination, the examiner opined it was 
less likely than not that the Veteran's lumbar spine disability 
was related to his service-connected left foot disability.  The 
examiner's rationale was that the Veteran did not have a history 
of an injury to his lower back while in-service and there was no 
mechanical problem with limping with his left leg, which would 
affect his lumbar spine.

The May 2009 VA examiner also reported that the Veteran had a 
normal gait and although the examiner noted the Veteran had back 
problems, he did not provide a link between the Veteran's back 
pain and his service-connected left foot disorder.  

In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected left foot disorder is the proximate cause of or has 
aggravated his currently diagnosed lumbar spine disability.  In 
addition, a VA physician has opined that the Veteran's lumbar 
spine disability was not caused or aggravated by his service-
connected left foot disability.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a lumbar 
spine disability on a direct, presumptive, and secondary basis, 
and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Increased Rating

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a compensable 
evaluation for his left foot disability.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted at any point during the appeal period.

The Veteran's service-connected left foot disability is currently 
rated as zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under these criteria, moderate foot 
injuries are evaluated as 10 percent disabling, moderately severe 
foot injuries are evaluated as 20 percent disabling, and severe 
foot injuries are evaluated as 30 percent disabling.

The Board observes that words such as "moderate," "severe," and 
"pronounced," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.

A January 2005 VA treatment record noted that the Veteran was 
seen in the prosthetic clinic and was noted to have no leg length 
discrepancy.

At the March 2005 VA examination the Veteran also reported that 
he had flare-ups of pain when he walked or stood for prolonged 
periods of time.  He stated that in the previous 12 months he had 
no incapacitating episodes due to his left foot disability and 
his activities of daily living were not affected.  The examiner 
reported mild pain on palpation, but full range of motion in the 
left foot, with some pain, fatigability, and endurance on 
repetitive range of motion testing.  The examiner also reported a 
normal gait without assistive devices.

At the most recent VA examination in May 2009 the Veteran stated 
he had a minimal increase in symptoms since his previous 
examination in 2005.  However, he did indicate that for 2-3 days 
every 3 months he experiences swelling with heat and redness in 
his left foot.  He also reported fatigue, stiffness, and lack of 
endurance.  The Veteran denied any weakness in his left foot.  He 
further reported minimal issues with walking, but a burning 
sensation in his leg and foot after standing for more than 10 
minutes.  However, the examiner stated this symptom appeared to 
be more related to the Veteran's back than his foot.

The Veteran also noted that he wore insoles and took 
approximately 6 Advil daily for his general pain.  He reported 
his foot disability did not stop him in his activities of daily 
living or in his job.  The examiner noted minimal tenderness to 
palpation over the second metatarsal; otherwise his feet were 
nontender to palpation.  The examiner also noted no edema, 
instability or swelling, and a normal gait was identified.  The 
examiner further noted a 2 cm leg discrepancy.

The Board notes that the Veteran is not entitled to a compensable 
evaluation.  The Veteran's left foot disability has not been 
determined to be at a moderate level.  The Veteran does not 
experience daily or even monthly swelling.  Rather, he 
experiences swelling approximately every three months.  On 
examination, there was no edema.  He indicated that his left foot 
problems did not limit his level of activity or restrict his 
work.  Although he reported having minimal issues walking, his 
gait was described as normal on objective evaluation.  In sum, 
the Veteran does not qualify for a higher evaluation under 
Diagnostic Code 5284.

The Board considered other potentially applicable Diagnostic 
Codes; however, the Veteran's symptoms are best evaluated under 
Diagnostic Code 5284, under which he is already rated.  

The Board acknowledges the Veteran's contentions that his left 
foot disability warrants a compensable evaluation.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent rating for the Veteran's 
left foot disability.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than zero percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.




Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left foot disability.  At the May 2009 
VA examination the Veteran reported no hospitalizations or 
surgeries for his left foot disability.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to his left foot disability.  To the contrary, at the May 
2009 VA examination the Veteran indicated his left foot 
disability did not impair his job performance.

The Veteran has indicated that his left foot disability causes 
swelling, heat, and redness for 2-3 days every 3 months, 
stiffness, fatigue, minimal tenderness, and pain with prolonged 
walking and standing.  As noted above, any functional limitation 
is already contemplated in the ratings currently assigned.  There 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine disability, 
to include as 
secondary to a left foot disability is denied.

Entitlement to a compensable evaluation for a left foot 
disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


